DETAILED ACTION
Claims 14 and 17-19 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 14 and 17-19, Ramsay (US PGPUB 2010/0100654 A1, hereinafter Ramsay) represents the best art of record. However, Ramsay fails to encompass all of the limitations of independent claim 14.
Specifically, Ramsay teaches a flow monitoring system (see Fig. 2 and [0033]), comprising: a source of pressurized liquid (see Fig. 2, considered as part of the physical process 208); a first flow sensor (238); a second flow sensor (240); a third flow sensor (242); and an electronic circuit (234/236/204/202/200) including: a first alarm that is activated if the first flow sensor detects that the flow is below a predetermined minimum flow rate (see [0033], flow computers has alarm conditions including high/low flow or if overpressure is detected); a second alarm that is activated if the second flow sensor detects abnormal flow (see [0033], flow computers has alarm conditions including high/low flow or if overpressure is detected); and a third alarm that is activated if the third flow sensor detects the an abnormal flow (see [0033], flow computers has alarm conditions including high/low flow or if overpressure is detected).
Ramsay fails to teach a flow monitoring system comprising: a source of pressurized liquid capable of providing a feed flow of the liquid, or a recirculating flow of a liquid, or an overpressure flow of the liquid, or combinations thereof; a first flow sensor for receiving the feed flow of the liquid and sensing flow characteristics associated with the feed flow of the liquid; a second flow sensor for receiving the recirculating flow of the liquid and sensing recirculating characteristics associated with the recirculating flow of the liquid; a third flow sensor for receiving the overpressure flow of the liquid; and sensing flow characteristics associated with the overpressure flow of the liquid; and an electronic circuit including: a first alarm that is activated if the first flow sensor detects that the feed flow is below a predetermined minimum flow rate; a second alarm that is activated if the second flow sensor detects the recirculating flow; and a third alarm that is activated if the third flow sensor detects the overpressure flow.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 14 and the examiner can find no teachings for a flow monitoring system as specifically claimed, which in particular claims a third flow sensor for receiving the overpressure flow for the liquid and sensing flow characteristics associated with the overpressure flow of the fluid and wherein an alarm is provided when overpressure flow is detected, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855